DowNER, J.
I dissent from tbe opinion of tbe majority of tbe court in tbis case, and bold:
1st. That tbe receipt or contract in evidence, taken in connection with tbe evidence at tbe trial, is not a contract on tbe part of tbe- defendant as common carrier to carry the flour from Neenah to New York.
2d. That tbe defendant undertook only to transport tbe flour to Chicago, tbe terminus of its own road, and there to *126forward it, and to fix the freight which should be charged by all the roads from Neenah to New York.
3d. That, unless the defendant has greater powers than are ordinarily conferred on railroad corporations, it had not the power to make a valid contract, binding it as a common carrier to transport goods from Neenah to the city of New York. And on this point I refer to the dissenting opinion of Sutherland, J., in the case of Burtis v. The Buffalo and S. Line R. R. Co., 24 N. Y. (10 Smith), 274, and authorities there cited.